 BARNARD AND BURK, INC.55Barnard and Burk,Inc.,Construction Division andMalcolm B.RichardsonUnited Brotherhood of Carpenters and Joiners ofAmerica,Millwright'Local720 and Malcolm B.Richardson.Cases 15-CA-5552 and 15-CB-1589October 23, 1975on the ground that sufficient justifiable reason is.not given to delay theissuance of a decision in Cases 15-CA-5552 and 15-CB-15892 It appears that the Adnumstrative Law Judge inadvertently referred tothe "Richardsons" in his conclusion in sec. B.,2, of his Decision and wehereby correct that inadvertence by substituting therefor "Malcolm BruceRichardson," who, as the Adnunistrative Law Judge found, was the onlyalleged discrmunatee m-thus proceeding.3 In conformity with the complaint and with the Adnumstrative LawJudge's recommended Order and notice to members, we shall add the words"causing and," preceding the words "attempting to cause," to theAdministrative Law Judge's Conclusion of Law 4.DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn_ May 16, 1975, AdministrativeLaw JudgeWalter H. Maloney,Jr., issued the attached Decisionin this proceeding.Thereafter,Respondent Unionfiled exceptions and a supportingbrief,and GeneralCounsel filed a motion to remand to the Administra-tiveLaw Judge for ruling on General Counsel'smotion to reopen hearing,consolidate cases, andschedule further hearing.',,-Pursuant to the provisions of,Section3(b) of theNational Labor Relations Act, as amended, theNationalLaborRelations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decidedto affirmthe rulings,fmdings,2 andconclusions3of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondents, Barnard andBurk, Inc., Construction Division, Baton Rouge,Louisiana, its officers, agents, successors, and as-signs,and United Brotherhood of Carpenters andJoiners of America,Millwright Local, 720, BatonRouge, Louisiana, its officers, agents, and, represent-atives, shall take the action set, forth in the saidrecommended Order.iGeneral Counsel contends that, prior to theissuance of the Administra-tive Law Judge'sDecision,he filed a motion withthe'Administrative LawJudge to reopen the hearing,consolidate cases, and schedulefurtherhearing,based upon,charges filedby RonaldRussell Richardson againstboth Respondent Employer and RespondentUnionin Cases 15-CA-5653and 15-CB-1633, and that the AdministrativeLaw Judge'sDecision madeno mention of having either received or consideredsuch motion. Theconsolidated complaint in Cases15-CA-5653 and15-CB-1633 alleges thatRonald Russell Richardson was unlawfully discharged on March11, 1975,under circumstances and conditions similar to those surrounding MalcolmB.Richardson'sdischarge in Cases15-CA-5552 and15-CB-1589.Notwithstanding-theclose factual association in the circumstancesassociated with Ronald Russell Richardson's dischargewith thatinvolvingMalcolm B.Richardson's discharge,we deny the General Counsel'smotion221 NLRB No. 14DECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWALTER H.MALONEY, JR., Administrative Law Judge:Thiscase came on for hearing in Baton Rouge,Louisiana,upon a consolidated complaint,'issued by' the RegionalDirector for Region 15, which alleges that the Respondent,Barnard and Burk,Inc.ConstructionDivision(hereinsometimes called the Employer or the Company),2discrim-inatorily discharged the Charging Party,Malcolm BruceRichardson, in violation of Section 8(a)(1) and(3) of theNational Labor Relations Act, as amended,and that theRespondent Union unlawfully attempted to cause theRespondent Employer to discharge Richardson in viola-tion of Section 8(b)(2) of the Act.The consolidatedcomplaint also alleges that the Respondent Union violatedSection 8(b)(1)(A) in that it threatened an employee bytelling him to leave the jobsite because he was not a Unionmember; solicited employees to leave the jobsite inexchange for being granted membership in the RespondentUnion;and orally threatened employees by telling them toleave their job because they were not union members.TheRespondent Employer admits facts which amount to aviolation of the Act,but claims that it should be foundsecondarily liableforanybackpaywhichmight beawarded to the discrimiriatee because its actions wereinvoluntary and taken under-pressure.The Union deniestheallegationsabove, 'claiming that the RespondentEmployer discharged M. Richardson of its own volitionand that jobsite'difficulties,which occurred before thedischarge of M. Richardson,arose out of an unrelatediThe principal docket entries in this case are as follows: Charge filed byMalcolm B. Richardson against Respondent Employer and RespondentUnion on December 23, 1974; consolidated complaint issued by theRegional Director against both Respondents on February 6,1975; answerfiled by Respondent Employer on February 18, 1975, and amended answerfiledby Respondent Employer on March 24, 1975; answer filed byRespondent Union on February 13, 1975; hearing held on March 27, 1975,in Baton Rouge, Louisiana; briefs filed by the General Counsel and bothRespondents on April 28, 1975,2 I find that Respondent Barnard and Burk, Inc., is a Louisianacorporation which maintains its principal place of business in Baton Rouge;Louisiana. It is engaged there and elsewhere in building,construction, andplantmaintenance.Among its maintenance contracts is a continuingcontract to perform maintenance at the Texaco Oil Company refinery atConvent, Louisiana. During the preceding 12-month period, a representa-tive period, the Texaco Oil Company shipped goods valued in excess of$50,000 from its Convent, Louisiana, refinery directly to points and placesoutside the State of Louisiana. Accordingly, the Respondent Company is anemployer within the meaning of Sec. 2(2), (6), and (7) of the Act. MillwrightLocal 720, United Brotherhood of Carpenters and Joiners -of America,AFL-CIO, is a labor organization within the meaning of Sec. 2(5) of theAct. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor dispute between the Employer and the Union havingno connectionwith the presence of M. Richardson or hiscousin onthe Texaco jobsite. Upon these contentions, theissues hereinwere drawn.3A.Outline of the Events in QuestionThe Employer is engaged both in building and construc-tion and in maintenance activities. It has a contract withthe Texaco Oil Company to perform maintenance at theTexaco refinery at Convent, Louisiana. At this location, itemploys about 75 persons in various crafts. Among theseemployees is a complement of 12 millwrights who arerepresented by the Respondent Union. The performance ofservices by all crafts on this job is governed by a singleagreement, called the General Presidents' Project Mainte-nance Agreement for the Baton Rouge area, which isnegotiated at the union International level and is applica-ble not only to this site but also to all maintenance workperformed by union contractors in the Baton Rouge area.This Employer has been the maintenance contractor atTexaco's Convent refinery and pumping station sinceabout 1967. In the performance of its contract withTexaco, it has employed a stable complement of employ-ees, some who have been with the Company at thislocation since the inception of the maintenance contractand who have acquired, during that period of time, aspecialized knowledge of the repair of oil refining andpumping equipment.On June 4, 1974, the Respondent became involved in adispute with its millwright employees over their refusal toobey an order. It discharged all of its 12 or 13 millwrightsfor insubordination.The Union maintains that thisincident was provoked by, and was the culmination of, anumber of grievances which had caused friction at thisjobsite for some period of time. However, there is nosuggestion that' the dischargeswere an_ unfair laborpractice. After discharging its millwrights, the Respondentcalled the union hiring hall for nine millwrights, onemachinist,and a foreman. The General Presidents'Contract provides that a signatory contractor must obtainreferrals from a union hiring hall. If the union is unable tosupply the contractor's request' within 24 hours, thecontractor is' then free to hire at the gate. While the Unionmade some efforts to supply the Employer's request, it wasnot able to do so. It could not supply anywhere near the 11men requested, and some of the men it obtained fromCarpenter and Boilermaker locals were not qualified to dowork which the Employer required of its millwrightemployees.Faced with this situation, the Employer placed ads inlocal papers and otherwise let it be known that it washiringmillwrights directly.The discriminatee herein,Malcolm Bruce Richardson, and his -cousin, RonaldRichardson, were hired on June 14 after making a directapplication. Both were members of Local 102, AmericanFederation of Independent Unions, an unaffiliated unionlocated at Prairieville,Louisiana,which served as thecollective-bargaining agent at Triad Chemical Company,the Richardsons' former, place of employment. At the timeof their interview, Joe- Shipp, the Employer's job superin-tendent, told the Richardsons thatthey might expect someharassment on the job. About 2 weeks after they werehired,R.Richardson phoned Simmie Lee, Sibley, theRespondent Union's business agent, from his home andasked about buying a Local 720, book. The call was madeon his own behalf' and that of his cousin. Sibley told R.Richardson that, since they were hired off the street andwere not referred through the Union's hiring hall, therewas no way that they could get a Local 720 union bookand that it would be best if they left the job. A couple ofweeks later, R. Richardson renewed this request. He placeda phone call during his lunch hour to the union office fromthe company superintendent's office at the jobsite andagain asked Sibley about union membership for himselfand M. Richardson. Sibley again told him that the Union'smembership would not accept them, that they were gettingmad at the Richardsons for being on the job and taking thejobs of former, employees, and that the best thing for themto do would- be to leave the job because they had beenhired off the street. R. Richardson refused to do so, butproposed to Sibley that they would leave if they could getunion books and be referred by the Union to some otherjob. Sibley said that the Union would make no deals.On August 20, 1974, both Richardsons dispatched' aregistered letter to Sibley which stated as follows:We would like to apply for membership in, your Local# 720. We have worked for Barnard & Burk on themaintenance project at the Texaco Refinery as Mill-wright's since June 14, 1974.We like our job very much and would appreciatebecoming a member of your Local. We are capable ofdoing the work and would appreciate anything you cando in helping us to join your Local.On September 9, 1974, Sibley and. AssistantBusinessAgent "Doc" Clark came to the jobsite and spoke with theRichardsons, Sibley told them that it had-been arrangedthat they could become union members but they wouldhave to leave the Texaco job and work on another job. TheRichardsons refused to leave. Sibley presented them with,union application forms which they filled out and signed.Sibley and Clark endorsed both applications. The Richard-son' expressed some trepidation that the union memberswho worked at Texaco might attend the union meeting atwhich their applications were to be considered and wouldvote against them. Sibley admitted hearing that there hadbeen some friction at the job, such as "turning over a lunchtable on which the Richardsons were sitting and the factthat some union members' were giving them the coldshoulder on the job. He also expressed some doubt that hewould be able to get the applications approved. About thissame time, Sibley -phoned Ralph Richardson, a unionCarpenter and cousin of M. and R. Richardson, and askedRalph Richardson if he would intercede and prevail uponhis cousins to leave the Texaco jobsite.On September 13, Sibley called the Richardson and toldthem to attend the union meeting scheduled for that3Errors in the transcnpthavebeen notedand corrected. BARNARD AND BURK, INC.57evening.He had been able to prevail upon the, unionmembers who were working at Texaco to absent them-selves from the meeting.The Richardsons attended themeeting and were unanimously voted into membership.Shortly after the meeting concluded,Sibley called theminto his office and requested that,since they were nowunion members,he would like them to settle the dispute attheTexacorefinery byleaving that,job and going toanother to which he would refer them.Both Richardsonsdeclined,saying that if the union membership would notaccept them at the Texaco job, it would not accept them atany otherjob.During the summer months,while the above-recitedconfrontations were taking place between the Richardsonsand union officials,difficulties continued on the jobsitebetween the Employer and the Union.Referrals by theUnion to replace the 12 men discharged on June 4 were.unsatisfactory, both as to quantity and as to quality. As aresult,the Employer had considerabledifficultyin fulfillingitsmaintenance contract with Texaco and was told onseveral occasionsby Texaco officials that, if the employeeturnover and the Company's unsatisfactory performancecontinued,the maintenance contract would be terminated.Both before and after the Richardsons were hired,applicants reported for work for millwright positions underreferralwho were admittedly unqualified and who, uponfinding themselves unable to perform assigned tasks,voluntarily left. Two referred employees reported for workwithout tools,although the contract requires that eachmillwright must supply his own tools and is specific as towhat tools must be supplied.Other employees reported forwork and left the job, some after working 1 hour and someafter working just a few days.Some were pulled off the joband referred to other jobs.On July 12,the Employer hiredback7 of the12 employees who were discharged on June 4.Not long thereafter,the Employer'smillwright foreman, aunion member,told the Employer that he would not workthe Richardson.On August 21, two Millwright machinistsrefused to work on a coupling which the Richardson haddisassembled to be rebored,so the Respondent dischargedthemachinists.The rest of the millwright employees leftthe job to protest the'discharge.Throughout this period oftime, and on into the fall, the Respondent Employer hadinsufficient millwrights with which to work the job and wasattempting to fulfill its contract with its client with aconstantly shifting complement of personnel.To resolve this continuing problem,the Employer'smanager of maintenance,Sidney A. Blanchard, its vicepresident and general manager,Allen J.Harth,and othersmet on several occasionswith Sibley at theRamada Innand at Jack Sabin'sRestaurant to discuss the problem. Noenduring solution was agreed upon.In addition to meetingrepeatedly with Blanchard throughout the summer, the,Respondent Employer sought to enlist the good offices ofofficials of the Carpenters International, both in Louisianaand in Washington,D.C., to resolve the problem.Interna-tional officials contacted Sibley and instructed him to meetwith company officials to work out a solution, and alsogave the Employer assurances that it was bringing pressureto resolve the conflict.I credit Blanchard's account that,at one meeting early inAugust between Sibley and himself,Sibley told him, inresponse to a complaint about insufficient referrals, thatthe presence of the Richardson boys was the cause of theproblem and that,as long as they were on the job, theproblems would remain.He further said that, if theRichardsons were removed,the job would"settle down." Asecond meeting between the same personstook-place at theRamada Inn a week or two later.At this meeting,Blanchard complained to Sibley that some of the mill-wrights who came to the job were not interested in staying.Sibley replied that he was trying his best to fulfill theCompany's request and was in fact pulling men off otherjobs in order to do soAt a third meeting, a few weekslater,Sibley told Blanchard that he was having problems ingettingmen to accept referrals to the Texaco refinerybecause of the presence of the Richardsons,and repeatedthat, if the Richardsons were removed,the problem wouldsolve itself.Blanchard'sreplywas that he could - notpromise to'discharge the Richardson because he felt thatsuch a move might constitute an unfair labor practice.Finally,in mid-September,Blanchard told Sibley at thefourth meeting between the two of them at the RamadaInn that it appeared that the presence of the Richardsonon the Texaco job was the reason for the trouble on thejob, and that,in order to restore harmony,he wouldconsider removing them,but only after'the Union hadfurnished him with enough qualified people to rebuild hisstaff.While Sibley maintains that he did not agree to thisproposal,I credit Blanchard to the effect that he did.Company officials agree that the jobbeganto "settledown" in October and early November,and that, byDecember,ithad enough qualified personnel to man thejob.Blanchard testified credibly that,during the sameperiod of time,Sibley reminded him on two or threeoccasions of his "obligation"and of the fact that theRichardsons were still on the jab, but added that he did notwant it to appear that he was applying pressure to causethe removalof theRichardsons.On December 6, Superin-tendent Shipp called M. Richardson into his office andinformed him that he would have to terminate him uponinstructionreceived from the company office. He told M.Richardson that he wasnot told whythe termination wastaking place. The following Monday morning, the termina-tion was temporarily rescinded. Then,on December 13,Acting SuperintendentWilliam Summeral'calledM.Richardson into his office and informed him that Blanch-ard hadleft instructions to terminate Richardson and toadviseM. Richardson to report to the union hall.Summeral added he was sorry to have to do so since heregarded M. Richardson as an able employee. At, this time,R.Richardsonwas not working regularly. Early inSeptember, he suffered a serious industrial accident when apiece of steel-entered his eye.While he worked occasionallyin the fall of 1974, he spent most of the ,fall and wintermonths,obtaining treatment for his eye injury. He wasterminated by the Employer on March 11,1975.Histermination is not a part of this proceeding.On Tuesday,December 17, M. Richardson called Sibleyat the hall and asked if he had any work.Sibley said he hadnone. He went to the hall on December 18 and 20, but 5i,DECISIONSOF NATIONALLABOR RELATIONS BOARDagain there-was no work. On December 23, he went to theBoard office in New Orleans and filed the, charges in thiscase.During his absence from"Baton Rouge, Sibley calledM. Richardson's home and spoke-with his wife. He foldMrs. Richardson that, he had a job for M. Richardson andhe should call' at the hall.4 On, December 24,M.'Richardson went to the hall and was referred to a job ofshort duration-for, the Nichols Construction Company atWyandotte.After- theNichols job- terminated, he wasreferred to other jobs in the Baton Rouge area.B.Analysis and Conclusions1.The, independent violations of Section8(b)(1)(A) of the ActParagraph 9 of the complaint alleges that the Respon-dentUnion- violated Section 8(b)(1)(A) of the Act bymaking, certain threats and solicitations, throughBusinessAgent Sibley on or about June 24 and September 9 and 13..As found above, the June 24, statement was made duringthe course. of a phone, conversation and was an appeal bySibley to the Richardsons that it would be best if they, leftthe Texaco job— since they were not referred through theunion hall and would never receive a union book- on thataccount. As recited by R. Richardson, the statement bySibleywas a, request; it did not contain a, statement,express or.implied, ,,of any adverse consequences whichmight ensue if the Richardson did-not leave the job. Thestatementrelative -,to nonreceipt of a union book, was tiedto,theirmanner in obtaining the job, not to whether or notthey left or stayed on the job..As such, it does not mount tothe level of a threat, or restraint. Again,, on September 9 at.the jobsite and on September 13 at the union hail, thestatementsby Sibley were- merely, an appeal to theRichardson for assistance in working out the solution to aproblem _ which had been vexing the Union and theEmployer allsummer. Indeed,, the elements of this solution- union membership in exchange for a voluntary quit atTexaco -- originally had been proposed by R. Richardsonand rejected by Sibley in an earlier, conversation. LikeSibley's_other statement, noted -{above, ,these remarksamount to,nothing more than a request attended by-,no-hint of,any, adverse consequences for refusal. Accordingly,I 'conclude that , they do not, constitute a violation ofSection 8(bXl)(A) of the Act, and that Paragraph 9 of thecomplaint' should be dismissed.2.The discrimination againstMalcolm 'B.RichardsonThe 'Employer'smaintenancemanager, Sidney A.Blanchard, the man who participated in the decision toterminateM. Richardson, testified that he didso as-part ofa' bargain struck with the Union that the Richardsonswould be terminated if the job would "settle down" and if -the Union provided -the Employer with a full complementof qualified millwrights. As this termination is a discrimi-nation whichencouragesunion membershipin a mannerSibleysayshe told Mrs, Richardson, that he had a job, for M.Richardson at the Texacorefinerybut that thejob wentto another manwhen M. Richardson failed to call himback by the 'end of the workday.proscribedby the Act,the action of the'Respondent in thisregard constitutes a violation of Section-8(a)(I) and (3). Iso fmd and conclude.'The Union denies makmgTa demand upon Blanchard toterminate-the Richardson and maintains that the Compa-ny's decision to do so was its own independent act anddeed.The facts recited above overwhelmingly disprove thiscontention.Sibley admits that he repeatedly asked theRichardson directly to,leave the-job.He also admits thathe told'Blanchard that he could not-prevail upon theEmployer'sformer employees to- return to the Texaco'jobsite as long as the Richardsons were present. Headmitted on the stand that he did not,like the way theRichardsons went about getting their jobs,in that theyapplied at the gate rather than waiting referral:,While theseadmissions alone give rise, to a strong inference that heattempted to cause the Employer to discharge,M. Richard-son, -credited evidence in the record,shows unmistakablythat Sibley repeatedly importuned Blanchard,to terminatethe Richardson and that,the two actually,made anagreement to do so in exchange for labor peace at therefinery.-By thus attempting to cause the RespondentEmployer to discharge the Richardson in violation ofSection 8(a)(3) of the Act; the Respondent Union violated,Section 8(b)(2) of the Act.This violation also constitutesderivative violation to Section 8(b)(1)(A) of the Act. I sofind and conclude.Upon the foregoing fmdings,of fact,and upon the entirerecord in this-case considered as a whole,Imake thefollowing:CONCLUSIONS OF LAW1.Respondent Barnard and Burk, Inc., is m now, and at,all times material herein-has been, an employer, engaged.incommerce and in operations affecting commerce, withinthe meaning of Section 2(2), (6), and (7) of the Act. ,2.Respondent Millwright Local 720, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, isa labor organization within the meaning of the Act,3.By discharging Malcolm-B. Richardson,in order toencourage membership in Respondent Millwright Local720,United, Brotherhood of Carpenters' and Joiners ofAmerica, AFL-CIO, Respondent Barnard and Burk, Inc.,violated Section 8(a)(1) and (3) of the Act.4.By attempting to cause Respondent Barnard andBurk, Inc., to discharge Malcolm B. Richardson in amanner calculated to encourage `membership in its Union,Respondent-Millwright Local 720, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, violatedSection 8(b)(2) and (1)(A) of the Act.5.The aforesaid' violation by both Respondents, asrecited in Conclusions, of Law 3 and- 4,' have a close,intimate, and substantial relationship' to trade, traffic, and 'commerce among the 'several Stat'es' and tend to lead tolabor disputes burdening and' obstructing commerce andthe free flow of commerce, within the' meaning' of Se tion2(6) and (7) of the Act.Mrs. , Richardson said that Sibley made no mention of the Texaco refinery inhis phone conversation. I credit Mrs.Richardson. - BARNARD AND BURK, INC.59REMEDYHaving found that both Respondents have committedcertain unfair labor practices, I will recommend that theybe ordered to cease and desist therefrom and to take otheractions designed to effectuate the purposes and policies ofthe Act. The Respondent Employer requests that, in theevent that a violation on its part is found, it be deemedonly secondarily liable for the payment of any backpaywhich may be due and owing to Richardson, and that theRespondent Union should be held primarily liable. TheEmployer raised this request in its amended answer andplaced in the record substantial evidence to the effect thatithad resisted the Union's importuning to remove theRichardsons from its payroll for several months, hadsought the assistance of union International officials andrepresentatives to resolve the problem which the presenceof the Richardsons had created at the Texaco jobsite, hadsuffered continuing turmoil at the jobsite which Sibley hadcandidly admitted would not subside as long as theRichardson were working there, and capitulated to thispressure only when it faced loss of a valuable and longtimemaintenance contract which had been placed in jeopardybecause of the ongoing dispute over the Richardsons.While acting to terminate M. Richardson in the face ofsuch pressure does not absolve the Employer from liabilityfor the commission of an unfair labor practice, the Board,with court approval, has on many other occasionstempered its remedy to find an employer who was caught insuch a bind to be only secondarily liable for any monetaryreimbursement due and owing to a discriminatee dis-charged under such circumstances.Zoe Chemical Co., Inc.,160NLRB 1001 (1966); J.Willis& Son Masonry,191NLRB 872 (1971);Williams Press Inc.,195 NLRB 905(1972).N.L.R.B. v. Local 138, International Union ofOperating Engineers, AFL-CIO, etc.,293 F.2d 187 (C.A. 2,1961);N.L.R.B. v. Lexington Electric Products Co. etc.,283F.2d 54 (C.A. 3, 1960). I will recommend such a remedy inthis case.Iwill further recommend that the Respondent Employerbe required to reinstateMalcolm B. Richardson to hisformer or substantially equivalent employment, and thatM. Richardson be paid backpay for the time lost as a resultof the discrimination which he suffered in accordance withtheWoolworthformula,5 with interest thereon computed at6 percent per annum. I will also recommend that theUnion be required to notify the Employer, in writing, thatit has no objection to the employment of M. Richardson atthe Texaco jobsite oranyother jobsite, and that bothRespondents be required to post notices advising, employ-ees and members of their rights and of the remedy in thiscase.Upon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole,and pursuant to Section 10(c) of the Act, I make thefollowing recommended:SF.W. Woolworth Company,90 NLRB 289 (1950).s In the eventno exceptionsare filedas provided by Sec. 102.46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of theRules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall beORDERSA.Respondent Millwright Local 720, United Brother-hood of Carpenters and Joiners of America, AFL-CIO,Baton Rouge, Louisiana, and its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a)Causing or attempting to cause Barnard and Burk,Inc.,or any other employer, to discharge, transfer, orotherwise discriminate against employees in violation ofSection 8(a)(3) of the Act.(b) In any like or related manner restraining or coercingemployees- in the exercise of rights guaranteed to them bySection 7 of the Act.2.Take the following affirmative action designed toeffectuate the purposes and policies of the Act:(a)Notify Barnard and Burk, Inc., in writing, that it hasno objection to the employment by Barnard and Burk,Inc., of Malcolm B. Richardson as a millwright or in anyother capacity at the Texaco refinery at Convent, Louisia-na, or at any other location, and send to Malcolm B.Richardson a copy of said notification.'(b)Make whole Malcolm B. Richardson for any loss ofpay suffered by him by reason of the discrimination foundherein, in the manner described above in the sectionentitled "Remedy."(c) Post at its office and meeting hall in Baton Rouge,Louisiana,copiesof the attached noticemarked"Appendix A." 7 Copies of said notice, on forms providedby the Regional Director for Region 15, after being dulysigned by an authorized representative of the Union, shallbe posted immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken to insure that, said notices are not altered, defaced, orcovered byanyother material.(d)Mail or deliver to the Regional Director for Region15 signed copies of said notice for posting by theRespondent, Barnard and Burk, Inc., at its Texaco jobsiteat Convent, Louisiana.(e)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.B.Respondent Barnard and Burk, Inc., ConstructionDivision,Baton Rouge, Louisiana, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Encouraging membership in Millwright Local 720,International Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, or any other labor organization, bydischarging employees or' otherwise discriminating againstthem in regard to their hire or tenure of employment orany term or condition of employment, except as authorizedby Section 8(a)(3) of the Act.deemed waived'for all purposes.7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." 60DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the purposes and policies of the Act:(a) Offer to Malcolm B. Richardson full and immediatereinstatement to his former position or, in the event thatsaid position no longer exists, to a substantially equivalentposition, and, in the event that the Respondent Union doesnot make whole Malcolm B. Richardson as required by theprovisions of section A.2(b) of this Order, make wholeMalcolm B. Richardson foranyloss of pay suffered byreason of the discrimination found, in themannerdescribed above in the section entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c) Post at the Respondent's place of business in BatonRouge, Louisiana, and at its Texaco refinery jobsite atConvent, Louisiana, copies of the attached notice marked"Appendix B."8 Copies of said notice, on forms providedby the Regional Director of Region 15, after being dulysigned by a representative of the Respondent Employer,shall be posted immediately upon receipt thereof, and shallbe maintained by the Respondent for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps, shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(d) Upon receipt from the Regional Director for Region15,post at the Respondent's Texaco refinery jobsite atConvent, Louisiana, signed copies of the RespondentUnion's notice, referred to in section A.2(c) of this Order,and marked "Appendix A."9 Said notices shall be postedimmediately upon receipt thereof, and shall be maintainedby the Respondent Employer for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 15, inwriting,within 20 days from the date of this Order, whatsteps it has taken to comply herewith.Insofar as the complaint herein alleges matters not foundto be violations of the Act, the complaint is herebydismissed.s See fn.6, supra.See fn.7, supra.APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which we were found to have violatedcertain provisions of the National Labor Relations Act, asamended, we have been ordered to post this notice.WE WILL NOT cause, or attempt to cause, Barnardand Burk, Inc., or any other employer, to discharge,transfer, or otherwise discriminate against Malcolm B.Richardson or any other employee in order toencouragemembership in this Union, except aspermitted by Section 8(a)(3) of the National LaborRelations Act.WE WILL NOT, in any like or related manner restrainor coerce employees in the exercise of rights' guaranteedto them by Section 7 of the National Labor RelationsAct.WE WILL NOTIFY Barnard and Burk, Inc., that wehave no objection to the employment by them ofMalcolm B. Richardson as a millwright or in any othercapacity at the Texaco refinery at Convent,, Louisiana,or at any other location.WE Will make wholeMalcolm B. Richardson for any loss of pay that he mayhave suffered by reason of the discrimination practicedagainst him, with interest thereon at 6 percent perannum.MILLWRIGHT LOCAL 720,'INTERNATIONALBROTHERHOOD OFCARPENTERS AND JOINERSOF AMERICA, AFL-CIOAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF TEENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which'we were found to have violatedcertain provisions of the National Labor Relations Act, asamended, we have been ordered to post this notice.WE WILL NOT discharge or otherwise discriminateagainst employees in order to encourage membership inMillwright Local 720, International Brotherhood of,Carpenters and Joiners of America, AFL-CIO, or anyother labor organization except as permitted by Section8(a)(3) of the National Labor Relations Act.WE WILL NOT, in any like or related manner,interferewith, restrain, or coerce employees in theexercise of rights guaranteed to them by Section 7 ofthe National Labor Relations Act.WE WILL REINSTATE to his former or substantiallyequivalent employment Malcolm B. Richardson, and,in the event `that Millwright Local 720 does not do so,WE WILL make whole Malcolm B. Richardson for anyloss of pay that he may have suffered by reason of thediscriminationpracticed against him, with interestthereon at 6 percent per annum.BARNARD AND BuRx, INC.